Citation Nr: 0833814	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  05-24 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected degenerative changes of the 
cervical spine.

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected degenerative changes of the 
thoracic spine.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from April 1967 to 
April 1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire that denied entitlement to TDIU.  
Also on appeal is a January 2005 RO rating action that 
granted service connection for a cervical spine disorder and 
a thoracic spine disorder, each rated as 10 percent disabling 
effective November 16, 2004.

As the rating claims before the Board involve a request for 
higher initial rating following the grant of service 
connection, the Board has characterized those issues in light 
of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from 
claims for increased ratings for disabilities already 
service-connected).  

The veteran testified before the undersigned Acting Veterans 
Law Judge in a videoconference hearing from the RO in March 
2007.

The Board remanded these issues for further development in 
August 2007. 

In July 2008, following the last RO adjudication as reflected 
in the Supplemental Statement of the Case in May 2008, the 
veteran submitted private medical records with a waiver of 
initial RO jurisdiction.  The Board has accepted this 
additional evidence for inclusion into the record on appeal.  
See 38 C.F.R. § 20.800.



FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.

2.  From November 16, 2004 the veteran has had cervical 
forward flexion greater than 30 degrees and combined range of 
cervical motion greater than 170 degrees; he has not shown 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour.  

3.  Limitation of thoracolumbar motion is the basis for the 
veteran's 60 percent initial evaluation for service-connected 
lumbar spine disorder; however, he has shown thoracic pain as 
distinguished from lumbar pain.

4.  The veteran has degenerative disc disease of the cervical 
and thoracic spines, but he is not shown to have had 
incapacitating episodes of two or more weeks total duration 
during a twelve-month period.

5.  The service-connected disabilities alone are not shown to 
preclude the veteran from obtaining and maintaining 
substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for the service-connected cervical spine disability 
from November 16, 2004 are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.25, 4.71, 4.71a, including 
General Rating Formula for Diseases and Injuries of the Spine 
(2007).

2.  The criteria for an initial evaluation in excess of 10 
percent for the service-connected thoracic spine disability 
from November 16, 2004 are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.25, 4.71, 4.71a, including 
General Rating Formula for Diseases and Injuries of the Spine 
(2007).

3.  The criteria for a total rating based on individual 
unemployability due to service-connected disability are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

The rating claims on appeal arise from grants of service 
connection.  They are accordingly "downstream" issues, and 
pre-decision notice and development was geared toward the 
elements for establishing entitlement to service connection 
rather than entitlement to an increased rating for a service-
connected disability.  However, the RO sent the veteran a 
letter in August 2003, in conjunction with his related claim 
for increased rating for service-connected lumbar spine 
disorder, advising him that to show entitlement to a higher 
rating the evidence must show that the service-connected 
condition had increased in severity.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims for increased ratings and has been 
afforded ample opportunity to submit such information and 
evidence.  

In regard to the claim for entitlement to TDIU, the RO sent 
the veteran a letter in March 2003 informing him of the 
elements required to show entitlement, and he had ample time 
to respond prior to the issuance of the February 2004 rating 
decision on that issue.
 
The Board also finds that the March 2003 letter satisfied the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The March 2003 letter advised the veteran that VA is 
responsible for getting relevant records in the custody of 
any Federal department or agency, and that VA would provide 
medical examination as appropriate.  The letter also advised 
the veteran that VA would make reasonable efforts the get 
relevant records not held by a Federal agency, but that it is 
the responsibility of the claimant to ensure that VA receives 
all requested records not in the possession of a Federal 
agency.  

A follow-up letter in December 2004 specifically asked the 
veteran, "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  This is 
logical, since the rating claims are "downstream" issues.  
However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded ample opportunity to submit such 
information and/or evidence.  The Appeals Management Center 
(AMC) sent the veteran a letter in August 2007 that cured any 
defects in previous letters, and the veteran had ample 
opportunity to respond prior to the Supplemental Statement of 
the Case (SSOC) in May 2008.

Neither in response to the documents cited hereinabove nor at 
any other point during the pendency of this appeal has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  
This was accomplished in the January 2006 Statement of the 
Case on that issue, which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned.  This was 
accomplished in the August 2007 AMC letter.

In the recent case of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008) the Court stated that adequate notice in a rating 
claim requires all four of the following questions be 
answered in the affirmative, in regard to the TDIU claim: (1) 
Do the notice letters inform the claimant that to 
substantiate the claim he or she must provide, or ask VA to 
obtain, medical or lay evidence showing a worsening or 
increase in severity and the effect that worsening has had in 
his or her employment and daily life?  (2)  Is the claimant 
rated under a diagnostic code (DC) that contains the criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has had on the 
claimant's employment and daily life (such as a specific 
measurement or test result)?  If so, do the notice letters 
provide at least general notice of that requirement?  (3) Do 
the notice letters advise the claimant that if an increase in 
disability is found, a disability rating will be determined 
by applying relevant DCs, which typically provide a range in 
severity from 0 percent to 100 percent (depending on the 
disability involved), based on the nature of the symptoms for 
which disability compensation is being sought, their severity 
and duration, and their impact on employment and daily life?  
(4) Do the notice letters provide examples of the types of 
medical and lay evidence the claimant may submit (or ask VA 
to obtain) that are relevant to establishing entitlement to 
increased rating - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability?  

If the answer to any of the four elements listed above is 
negative, absence of prejudice to the veteran may be shown by 
any of the following: (1) the claimant had actual knowledge 
of what was necessary to substantiate the claim; (2) a 
reasonable person could be expected to understand from the 
notice what was necessary to substantiate the claim; (3) the 
benefit claimed is precluded as a matter of law.  

In this case, the RO's correspondence to VA has not satisfied 
the criteria of Vazquez-Flores.  However, in the course of 
claiming entitlement to TDIU the veteran has presented 
evidence including statements from his wife, his son and a 
friend regarding the effect of his service-connected symptoms 
on all aspects of daily living, not just employability and 
not just on a schedular basis.  The Board accordingly finds 
that the veteran has demonstrated actual knowledge of the 
evidence required to satisfy Vazquez-Flores.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims on 
appeal.  

The veteran's complete service medical records (SMR) and his 
post-service VA and relevant non-VA medical records are in 
the claims file.  Neither the veteran nor his representative 
has identified, and the file does not otherwise indicate, 
that there is any existing medical or non-medical evidence 
that should be obtained before the appeal is adjudicated, and 
in fact the veteran notified the RO in April 2006 that he had 
no further evidence to submit and desired his appeal to be 
adjudicated as quickly as possible.  

The veteran has been afforded a hearing before the Board, 
during which he presented oral argument in support of his 
claims, and he has been afforded appropriate VA medical 
examinations.

The Board notes at this point that the veteran testified that 
he is not satisfied with his most recent VA medical 
examination, as he feels that the examining physician was not 
sufficiently thorough.  However, the Board has carefully 
reviewed the report of that examination (in October 2006) and 
notes that the examining physician reviewed the medical 
record and the claims file, reported the veteran's subjective 
symptoms, and recorded in detail all clinical observations 
required for evaluation under the appropriate rating 
criteria.  Accordingly, the Board finds that the examination 
is valid for rating purposes.

Accordingly, remand for a new VA examination for either 
disability is unlikely to produce any benefit to the veteran.  
Remands that would only result in imposing additional burdens 
on VA, with no benefit flowing to the claimant, are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  

II.  Analysis

A.  Evaluation of Service-Connected Disabilities

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126. 

The Board notes at this point that the Court recently held 
that in claims for increased ratings VA must consider that a 
claimant may experience multiple distinct degrees of 
disability, resulting in different levels of compensation, 
from the time the increased rating claim is filed to the time 
a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

Given the nature of claims for initial evaluation, the Board 
has considered all evidence of severity of the disabilities 
since the claim for increased rating was filed in January 
2004, and has considered whether "staged ratings" are for 
application.  

Rating criteria

Effective September 26, 2003, disabilities of the spine are 
rated under a General Rating Formula for Diseases and 
Injuries of the Spine, with rating criteria as follows.

A rating of 10 percent is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  

A rating of 20 percent is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
combined motion of the thoracolumbar spine not greater than 
120 degrees; or, combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

A rating of 30 percent is assigned for forward flexion of the 
cervical spine 15 degrees or less, or favorable ankylosis of 
the entire cervical spine.  

A rating of 40 percent is assigned for unfavorable ankylosis 
of the entire cervical spine, or favorable ankylosis of the 
entire thoracolumbar spine.  

A rating of 50 percent is awarded for unfavorable ankylosis 
of the entire thoracolumbar spine.  

A rating of 100 percent is assigned for unfavorable ankylosis 
of the entire spine (cervical plus thoracolumbar). 
 
The above criteria are applied with and without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, and associated objective neurologic symptoms are 
rated separately under the appropriate diagnostic code.  
38 C.F.R. § 4.71a.

Intervertebral disc syndrome (IVDS) is evaluated either under 
the General Rating Formula or under the Formula for Rating 
IVDS Based on Incapacitating Episodes, whichever results in 
the higher evaluation.  An incapacitating episode is defined 
as a period of acute signs and symptoms that requires bed 
rest prescribed by a physician and treatment by a physician. 

The General Rating Formula for IVDS is as follows.  A rating 
of 10 percent is assigned for incapacitating episodes having 
a total duration of at least one week but not less than two 
weeks during the past 12 months.  A rating of 20 percent is 
assigned for incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  A rating of 40 percent is assigned for 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A rating of 60 percent is assigned for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months. 

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the Diagnostic 
Codes, and must consider the effect of pain and weakness when 
rating a service-connected disability on the basis of 
limitation of range of motion.  DeLuca v. Brown, 8 Vet. App. 
202 (1995); 38 C.F.R. §§ 4.40, 4.45.  

Given the nature of claims for initial evaluation, the Board 
has considered the veteran's symptoms from November 16, 2004, 
the effective date of service connection.  

Evaluation of cervical spine disability

A magnetic resonance imaging (MRI) of the cervical spine at 
Pain Management Center in September 2004 showed an impression 
of multilevel, mild degenerative changes of the cervical 
spine, mostly at C-5-6, with no stenosis.

The veteran had a VA examination of the spine in November 
2004 in which he complained of constant burning, shooting, 
stabbing pain in the neck with numbness to both hands lasting 
seconds to minutes, as well as headaches lasting 2-3 days and 
becoming progressively worse over the years.  He reported 
that he had missed 6-7 days of work due to IVDS.  On 
examination the veteran had normal gait and posture.  There 
was no cervical ankylosis, scoliosis, reversed lordosis, or 
abnormal kyphosis.  The cervical spine showed no spasm, 
guarding or pain with motion.  Flexion of the cervical spine 
was 0 to 40 degrees, with additional limitation of 5-10 
degrees due to pain.  Combined range of motion for the 
cervical spine was 240 degrees; repetitive motion resulted in 
additional limitation of combined range of motion by 20-50 
degrees due to pain.

A VA outpatient treatment note dated in August 2005 shows 
that the veteran reported essentially no change in his 
condition since the last examination the previous November.  
Clinical examination showed full cervical range of motion

In September 2005 the veteran was treated at Pain Management 
Center for cervical degenerative changes, now with symptoms 
of left occipital neuralgia and myofascial neck pain.  He was 
treated with left occipital nerve block and trigger point 
injections.

MRI of the cervical spine at Pain Management Center in May 
2006 showed an impression of myofascial pain and cervical 
facet dysfunction of the neck.  He was treated by trigger 
point injections into the trapezius muscle. 

The veteran had a VA examination of the spine in October 
2006, at which he complained of constant cervical pain.  He 
reported he had missed a total of five days work due to IVDS.  
On examination the veteran had normal gait and posture.  
There was no cervical ankylosis, scoliosis, reversed 
lordosis, or abnormal kyphosis.  The cervical spine showed no 
spasm but showed guarding, weakness and pain with motion.  
Flexion of the cervical spine was 0 to 45 degrees with no 
additional limitation with repetitive motion.  Combined range 
of motion for the cervical spine was 185 degrees; repetitive 
motion resulted in additional limitation of combined range of 
motion by 45-65 degrees due to pain.

The veteran testified before the Board in March 2007 that he 
has multilevel disc disease resulting in back pain unrelieved 
by physical therapy or pain medications, although muscle 
relaxants and steroid injections provide some degree of 
relief.   In addition to pain, which the veteran described as 
severe, manifestations include occasional loss of sensation 
and coldness of the extremities, limitation of forward 
flexion, and inability to raise the hands above the head 
without shooting pains.

Considering the pertinent evidence in light of the criteria 
of the General Rating Formula, the Board finds that, since 
November 16, 2004, the veteran's cervical spine disability 
has continued to more closely approximate the criteria for 
the current 10 percent rating.

Rating for the spine is predicated on limitation of motion.  
As seen, all cervical spine range-of-motion measurements 
recorded during the period on appeal have been squarely 
within the criteria for the current 10 percent rating.

The Board has carefully considered whether a higher rating is 
assignable due to any of the DeLuca factors-limited or 
excessive movement, pain, weakness, excessive fatigability, 
or incoordination.  

In this case, the veteran's limited cervical spine motion is 
the basis for the current rating, and the examiners noted 
that pain caused additional limitation of function after 
repetitive use.  However, as noted the criteria of the 
General Rating Formula are for application with and without 
symptoms of pain.  Moreover, the observed pain is not shown 
to be so disabling as to warrant any higher rating, and in 
fact the veteran was still able to accomplish the range of 
motion of the cervical spine as noted above despite such 
complaints.

As the evidence shows that the veteran has degenerative disc 
disease of the cervical spine, he may be rated on the basis 
of IVDS rather than the rating schedule, if more 
advantageous.  However, a 20 percent rating for IVDS requires 
incapacitating episodes having a total duration of at least 
two weeks during the past 12 months, which is not shown in 
this case.  No associated objective neurological symptoms 
warranting a separate compensable evaluations have been shown 
either.

Based on the evidence and analysis above, the Board finds 
that entitlement to an initial evaluation in excess of 10 
percent for the service-connected cervical spine disability 
must be denied.

Evaluation of thoracic spine disability

An MRI of the thoracic spine at Pain Management Center in 
September 2004 showed an impression of right paracentral disc 
herniation at T2-3.

The veteran had a VA examination of the spine in November 
2004 in which he complained of pain in the thoracic spine at 
mid-back level, initially intermittent but becoming more 
constant.  On examination the veteran had normal gait and 
posture without ankylosis, scoliosis, reversed lordosis, or 
abnormal kyphosis.  The thoracic spine showed no spasm, 
guarding or pain with motion.  Flexion of the thoracolumbar 
spine was 0 to 55 degrees, with additional limitation of 5-10 
degrees due to pain.  Combined range of motion for the 
thoracolumbar spine was 135 degrees; repetitive motion 
resulted in additional limitation of combined range of motion 
by 15-30 degrees due to pain.

The veteran had another VA examination of the spine in 
October 2006 in which he complained of constant thoracic 
pain.  On examination the veteran had normal gait and 
posture.  The thoracolumbar spine was ankylosed in the 
neutral position.  There was no scoliosis, reversed lordosis, 
or abnormal kyphosis.  The thoracic spine showed no spasm or 
weakness but showed guarding and pain with motion.  Flexion 
of the thoracolumbar spine was 0 to 50 degrees, with 
additional limitation of 5-10 degrees due to pain.  Combined 
range of motion for the thoracolumbar spine was 150 degrees; 
repetitive motion resulted in additional limitation of 
combined range of motion by 5-10 degrees due to pain.

As noted above, the veteran testified before the Board in 
March 2007 that his multilevel disc disease results in severe 
back pain unrelieved by physical therapy or pain medications 
and only partially relieved by muscle relaxants and steroid 
injections.  The veteran also testified to severe, occasional 
loss of sensation and coldness of the extremities, limitation 
of forward flexion, and inability to raise the hands above 
the head without shooting pains.

Limitation of thoracolumbar motion is the basis for the 
veteran's separate 60 percent rating for his service-
connected lumbar spine disability; it may accordingly not be 
the basis for the evaluation of his thoracic spine 
disability.  "38 U.S.C.A. sec. 1155 implicitly contains the 
concept that 'the rating schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity' 
and would constitute pyramiding."  Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994), citing Brady v. Brown, 4 Vet. App. 203 
(1993).  See also 38 C.F.R. § 4.14.

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology, including pain.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  Therefore, although thoracic limitation of motion 
cannot be distinguished from lumbar limitation of motion for 
rating purposes, the veteran is competent to testify 
regarding lumbar pain versus thoracic pain.  His award of 10 
percent for the thoracic spine disability represents a 
separate rating for thoracic pain versus lumbar or cervical 
pain.

The rating schedule does not provide a separate rating for 
pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  However, 
where a particular disability for which the veteran has been 
service-connected is not listed, it may be rated by analogy 
to a closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27; Lendenmann v. 
Principi, 3 Vet. App. 345, 349-50 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

By analogy, painful motion of a major joint or groups caused 
by degenerative arthritis is deemed to be limited motion and 
entitled to a minimum 10 percent rating even though there is 
no actual limitation of motion.  VAOPGCPREC 09-98 (August 14, 
1998), citing Lichtenfels v. Derwinski, 1 Vet. App. 484 
(1991).  The Board finds that, by analogy, the veteran's 
current 10 percent rating is adequate compensation for the 
veteran's thoracic pain, as distinct from the limitation of 
thoracolumbar motion.

As the evidence shows that the veteran has degenerative disc 
disease of the thoracic spine, he may be rated on the basis 
of IVDS rather than the rating schedule.  However, the 
evidence does not show that thoracic IVDS has caused 
incapacitating episodes having a total duration of at least 
two weeks during the past 12 months, so evaluation under the 
rating criteria appropriate to IVDS presents no benefit to 
the veteran.  No associated objective neurological symptoms 
warranting a separate compensable evaluations have been shown 
either.

Accordingly, the Board finds that the claim for initial 
rating in excess of 10 percent for the service-connected 
thoracic spine disability must be denied.




 Benefit of the doubt

Based on the above analysis, the Board finds that the 
veteran's cervical and thoracic spine disabilities have not 
met the criteria for ratings in excess of 10 percent 
respectively since the effective date of service connection.  
Accordingly, the claims for higher initial ratings must be 
denied.
  
In adjudicating these claims the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claims, 
that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


B.  Entitlement to TDIU

Under the applicable criteria, total disability ratings based 
on individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more service-connected disabilities, 
provided that one of those disabilities is ratable 40 percent 
or more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

 "Substantially gainful employment" is defined as 
employment at which nondisabled individuals earn their 
livelihoods with earnings comparable to the particular 
occupation in which the veteran resides.  See M21-1MR 
IV.ii.2.F.24.d. 

The claimant's individual unemployability must be determined 
without regard to any nonservice-connected disabilities or to 
the claimant's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The veteran has service-connected disabilities as follows: 
post-operative residuals of degenerative disc disease of the 
lumbar spine (rated as 60 percent disabling from August 
1990); tender lumbar spine associated with post-operative 
residuals of degenerative disc disease of the lumbar spine 
(rated as 10 percent disabling from February 1997); 
degenerative changes of the cervical spine, herniated nucleus 
pulposus, T2-3 associated with post-operative residuals of 
degenerative disc disease of the lumbar spine (rated as 10 
percent disabling from November 2004); degenerative changes 
of the thoracic spine associated with post-operative 
residuals of degenerative disc disease of the lumbar spine 
(rated as 10 percent disabling from November 2004); and, 
hearing loss (rated as noncompensable from July 1997).

The veteran's combined evaluation for compensation was 60 
percent from August 1990 to November 2004, and 70 percent 
thereafter.

Accordingly, the veteran has satisfied the schedular 
threshold for consideration for TDIU since August 1990, and 
the issue for resolution is whether he has been unable during 
that period to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities 
alone.

The veteran's claim for TDIU, filed in March 2003, contains 
the assertion that he had worked 40 hours per week since 1992 
and was currently still doing so.

Private medical treatment notes dated in March 2003 show that 
the veteran reported that he was afraid of being fired from 
his job because his nonservice-connected hip pain post-
surgery was causing him to be slow at work.  However, 
subsequent private treatment notes in July 2003 show that the 
veteran was doing fine and could perform his job 
satisfactorily.

The veteran's employer filed a statement with VA in September 
2003 stating that the veteran had been employed since October 
2001 performing custodial/maintenance work.  The veteran was 
reported to be currently working 8 hours per day (40 hours 
per week), for which he was paid $25,480.00 during the 
previous 12 months.

During VA medical examination in October 2003 the veteran 
reported that he currently worked full-time as a school 
custodian, which he described as being between light-duty and 
medium-duty work.  He stated that he avoided heavy lifting 
and repetitive lifting.  He stated that his back disorder 
caused discomfort at work and caused him to occasionally stop 
and rest, but he stated that he had not missed work due to 
low back pain.      

A July 2004 treatment note from New Hampshire Orthopedic 
Services shows that the veteran complained of spinal pain 
that made it difficult to work.  The physician stated that 
there was no reason to take the veteran out of work at that 
time.

However, a subsequent treatment note from New Hampshire 
Orthopedic Services in November 2004 states that the veteran 
should probably consider a job change.  The veteran was 
reportedly depressed because he had no skills other than as a 
purchasing agent, and did not want to return to that kind of 
work.  The physician stated that the veteran would probably 
be happy to retire and "play around the house" and although 
he was not yet qualified for that he was probably coming 
close due to his multiple-level degenerative changes.

During VA medical examination in November 2004 the veteran 
reported that he was still working as custodian performing 
physically demanding work, but that he had been assigned to 
different duties because of his service-connected spine 
disorders.  He also stated that he would finish at the end of 
December at the advice of his physician.  

A VA outpatient note dated in January 2005 shows that the 
veteran was still working full-time as a custodian; the 
veteran reported that his physician had advised him to assume 
a different line of work but that he could not afford to quit 
his current job, although that job required a lot of manual 
labor.  

The veteran verified to VA in December 2005 that he was still 
working 40 hours per week as a custodian, earning at most 
$2,200.00 per month.  He reported total earnings for the past 
12 months of $28,000.00.

In January 2006 the veteran's employer verified that the 
veteran continued to work 8 hours per day, 40 hours per week.

The veteran had a VA examination of the spine in October 
2006, during which he reported that he was still working 
full-time as a custodian, and had lost one week from work 
over the past 12 month period.  The examiner noted that the 
effects of the spine disabilities on the veteran's job 
performance included problems with lifting and carrying, 
decreased mobility, difficulty reaching, lack of stamina, 
pain, and need to take breaks as needed.

The veteran testified in March 2007 that he continued to work 
full-time.  The veteran stated that he works up to 40 hours 
per week, for which he is paid $13.00 per hour for an average 
income of $30,000.00 per year.  Various physicians have 
advised him verbally to stop working, although no physician 
has put such advice into writing.  The veteran testified that 
he would stop working if he could, but cannot stop working 
because he has to support his family.

A statement from Dr. DRB, dated in August 2007, asserts an 
opinion that the veteran was currently unable to work full 
time due to major depressive disorder and post-traumatic 
stress disorder, neither of which is a service-connected 
disability.

The lay statement from the veteran's friend DAR, submitted in 
September 2007, asserts that the veteran became exhausted 
from working an eight-hour day, which appears to indicate 
that he was still working full-time as of that writing.

A statement from Dr. SJD, dated in July 2008, asserts an 
opinion that the veteran's service-connected neck, thoracic 
and low back pain had given him significant disability, had 
decreased his ability to function and did not allow him to be 
able to work fulltime.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).

The Board finds that the statement by Dr. SJD is inadequate 
because it provides no indication for what "fulltime" 
means.  Entitlement to TDIU is predicated on inability to 
secure of follow a substantially gainful occupation, which is 
distinguished from "marginal employment."  "Marginal 
employment" in turn is based on whether earned annual income 
is above or below the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold; it has nothing to do with whether or not 
employment is "fulltime."  See 38 C.F.R. § 4.16(a).  

Review of the evidence above shows that the veteran is 
gainfully occupied, and has been so throughout the pendency 
of this appeal.  Accordingly although he meets the threshold 
criteria for TDIU, it cannot be said that his service-
connected disabilities make him unable to secure or follow a 
substantially gainful occupation.

The Board recognizes that the veteran's symptoms make it 
difficult for him to work.   However, for a veteran to 
prevail on a total rating claim, the record must reflect some 
factor that takes the claimant's case outside the norm; a 
high rating in itself is recognition that the impairment 
makes it difficult to obtain and keep employment, and the 
question is whether the claimant is capable of performing the 
physical and mental acts required for employment.  Van Hoose, 
4 Vet. App. at 363.

The Board accordingly finds that the medical and lay evidence 
of record does not show that the veteran is rendered 
unemployable solely by his service-connected disabilities, 
and that the criteria for TDIU are not met.

In reaching these conclusions, the Board has given due 
consideration to 38 C.F.R. § 4.7 and the doctrine of 
reasonable doubt.  The criteria for TDIU are clearly defined, 
and the veteran does not meet those criteria.  For this 
reason the doctrine of reasonable doubt is not for 
application and TDIU cannot be granted.





ORDER

An initial evaluation in excess of 10 percent for the 
service-connected cervical spine disability is denied.

An initial evaluation in excess of 10 percent for the 
service-connected thoracic spine disability is denied. 

A total rating for individual unemployability due to service-
connected disabilities is denied.  



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


